UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6669



LYNDELL THOMAS,

                                            Petitioner - Appellant,

          versus


GARY L. WINKLER, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-1003-FL-5)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lyndell Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lyndell Thomas, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    See   Thomas    v.     Winkler,   No.   CA-04-1003-FL-5

(E.D.N.C. Apr. 13, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -